Exhibit 99.4 Condensed Separate Interim Financial Information March 31, 2012 (Unaudited) The information contained in these financial reports constitutes a translation of the financial reports published by the Company.The Hebrew version was submitted by the Company to the relevant authorities pursuant to Israeli law, and represents the binding version and the only one having legal effect.This translation was prepared for convenience purposes only. Condensed Separate Interim Financial Information as at March 31, 2012 (Unaudited) Contents Page Review report 2 Condensed Separate interim Financial Information as at March 31, 2012 (Unaudited) CondensedInterim Information of Financial Position 3 Condensed Interim Information of Income 4 CondensedInterim Information of Comprehensive Income 5 Condensed Interim Information of Cash Flows 6 Notes to the Condensed Separate Interim Financial Information 8 Somekh Chaikin 8 Hartum Street, Har Hotzvim Telephone 972 25312000 PO Box 212, Jerusalem 91001 Fax 972 25312044 Israel Internet www.kpmg.co.il To: The Shareholders of “Bezeq”- The Israel Telecommunication Corporation Ltd. Special auditors’ report on separate interim financial information according to Regulation 38D of the Securities Regulations (Periodic and Immediate Reports) – 1970 Introduction We have reviewed the separate interim financial information presented in accordance with Regulation 38D of the Securities Regulations (Periodic and Immediate Reports) – 1970 of “Bezeq” -The Israel Telecommunication Corporation Ltd. (hereinafter- “the Company”) as of March 31, 2012 and for the three month period then ended. The separate interim financial information is the responsibility of the Company’s Board of Directors and of its Management. Our responsibility is to express a conclusion on the separate interim financial information for this period based on our review. We did not review the separate interim financial information from the financial statements of investee companies in which the investments amounted to NIS 193 million as of March 31, 2012, and the Company’s share in the profit from these investee companies amounted to NIS 64 million for the three month period then ended. The financial statements of those companies were reviewed by other auditors whose review reports thereon were furnished to us, and our conclusion, insofar as it relates to amounts emanating from the financial statements of such companies, is based solely on the said review reports of the other auditors. Scope of Review We conducted our review in accordance with Standard on Review Engagements 1, "Review of Interim Financial Information Performed by the Independent Auditor of the Entity" of the Institute of Certified Public Accountants in Israel. A review of separate interim financial information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with generally accepted auditing standards in Israel and consequently does not enable us to obtain assurance that we will become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion Based on our review and the review reports of other auditors, nothing has come to our attention that causes us to believe that the abovementioned separate interim financial information is not prepared, in all material respects, in accordance with Regulation 38D of the Securities Regulations (Periodic and Immediate Reports) – 1970. Without qualifying our abovementioned conclusion, we draw attention to lawsuits filed against the Company which cannot yet be assessed or the exposure in respect thereof cannot yet be calculated, as set forth in Note 4. Somekh Chaikin Certified Public Accountants (Isr.) May 8, 2012 2 Condensed Separate Interim Financial Information as at March 31, 2012 (Unaudited) Condensed Interim Statements of Financial Position March 31, 2012 March 31, 2011 December 31, 2011 (Unaudited) (Unaudited) (Audited) NIS million NIS million NIS million Assets Cash and cash equivalents Investments, including derivatives 13 * Trade receivables Other receivables Inventories 17 9 13 Loans and guarantees granted to investees * Assets classified as held for sale 25 20 23 Total current assets Investments, including derivatives 79 95 77 Trade and other receivables Property, plant and equipment Intangible assets Investments ininvestees * Loans and guarantees granted to investees * Deferred tax assets Total non-current assets Total assets 3 Condensed Separate Interim Financial Information as at March 31, 2012 (Unaudited) March 31, 2012 March 31, 2011 December 31, 2011 (Unaudited) (Unaudited) (Audited) NIS million NIS million NIS million Liabilities Debentures, loans and borrowings Trade payables Other payables, including derivatives Current tax liabilities Deferred income 33 21 28 Provisions (Note 4) Employee benefits Dividend payable Total current liabilities Debentures Bank loans Employee benefits Deferred and other income 37 5 30 Dividend payable Total non-current liabilities Total liabilities Equity Share capital Share premium 80 - 68 Reserves Deficit ) ) ) Total equity Total liabilities and equity Shaul Elovitch Avi Gabbay Alan Gelman Chairman of the Board of Directors CEO Deputy CEO and CFO * Reclassified See Note 1.3. Date of approval of the financial statements: May 08, 2012 The accompanying notes to the condensed separate interim financial information are an integral part thereof. 4 Condensed Separate Interim Financial Information as at March 31, 2012 (Unaudited) Condensed Interim Information of Income For the three-month period ended For the year ended March 31 December 31 (Unaudited) (Unaudited) (Audited) NIS million NIS million NIS million Revenues (Note 2) Cost of Operations Depreciation and amortization Salaries Operating and general expenses  (Note 3) Other operating expenses (income), net ) Operating profit Financing expenses (income) Financing expenses 80 Finance revenues ) ) ) Financing expenses, net 49 26 Profit after financing expenses, net Share in earnings of investees, net Profit before income tax Income tax (see Note 5.4) 62 Profit for the period The accompanying notes to the condensed separate interim financial information are an integral part thereof. 5 Condensed Separate Interim Financial Information as at March 31, 2012 (Unaudited) Condensed Interim Statements of Comprehensive Income For the three-month period ended For the year ended March 31 December 31 (Unaudited) (Unaudited) (Audited) NIS million NIS million NIS million Profit for the period Items of other comprehensive income Actuarial gains (losses) net of tax - - 28 Other items of comprehensive income (loss) for the period, net of tax - - 3 Other comprehensive income (loss), net of tax in respect of investees (6 ) - 4 Other comprehensive income (loss), net of tax (6 ) - 35 Total comprehensive income for the period The accompanying notes to the condensed separate interim financial information are an integral part thereof. 6 Condensed Separate Interim Financial Information as at March 31, 2012 (Unaudited) Condensed Interim Statements of Cash Flows For the three-month period ended For the year ended March 31 December 31 (Unaudited) (Unaudited) (Audited) NIS million NIS million NIS million Cash flows from operating activities Profit for the period Adjustments: Depreciation Amortization of intangible assets 21 18 75 Share in the profits of equity-accounted investees, net ) ) ) Financing expenses, net 52 29 Capital gain, net ) ) ) Share-based payment transactions 20 41 Income taxexpenses 62 Change in inventory (5 ) 6 2 Change in trade and other receivables ) 3 95 Change in trade and other payables 90 ) ) Change in provisions (5 ) 10 ) Change in employee benefits ) 79 Change in deferred income 7 - 27 Expenses (income) for derivatives, net 5 (2 ) ) Net cash from (used in) operating activities with respect to transaction with investees 8 ) ) Net income tax paid ) ) ) Net cash from operating activities Cash flow used in investing activities Investment in intangible assets ) ) ) Proceeds from the sale of property, plant and equipment 46 Acquisition of financial assets held for trading ) (8 ) ) Proceeds from the sale of financial assets held for trading: - Purchase of property, plant and equipment ) ) ) Proceeds (payment) for derivatives 4 ) (5 ) Proceeds from disposal ofinvestments and long-term loans (3 ) 1 7 Interest and dividends received 2 2 33 Net cash from (used in) investing activities with respect to transactions with investees ) Net cash from (used in) investing activities ) 71 ) The accompanying notes to the condensed separate interim financial information are an integral part thereof. 7 Condensed Separate Interim Financial Information as at March 31, 2012 (Unaudited) Condensed Interim Statements of Cash Flows (contd.) For the three-month period ended For the year ended March 31 December 31 (Unaudited) (Unaudited) (Audited) NIS million NIS million NIS million Cash flows used in financing activities Bank loans received - - Issue of debentures - - Repayment of bank loans ) - ) Repayment of debentures - ) ) Dividend paid - - ) Interest paid ) ) ) Net proceeds (payment) for derivatives - - (1 ) Proceeds from exercise of options - 4 21 Net cash used for investment activities with respect to transactions with investees - ) ) Net cash from (used in) financing activities ) ) 76 Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period The accompanying notes to the condensed separate interim financial information are an integral part thereof. 8 Condensed Separate Interim Financial Information as at March 31, 2012 (Unaudited) Notes to the Condensed Separate Interim Financial Information 1. Manner of preparing financial information Definitions The Company – "Bezeq" The Israel Telecommunication Corporation Ltd. Investee, the Group, Subsidiary, Interested Party - as these terms are defined in the Company's consolidated financial statements for 2011. Principles for preparing financial information The condensed separate interim financial information is presented in accordance with Article 38(D) of the Securities Regulations (Periodic and Immediate Reports), 1970 and do not include all the information required under Article 9(C) and the Tenth Addendum of the Securities Regulations (Periodic and Immediate Reports), 1970 with respect to the separate financial information of the corporation. It should be read in conjunction with the separate financial statements for the year ended December 31, 2011 and in conjunction with the condensed interim consolidated financial statements as of March 31, 2012 ("the Consolidated Financial Statements"). The accounting policies for this condensed separate interim financial information are in accordance with the accounting policies specified in the separate financial information as of December 31, 2011 and for the year then ended. Some of the amounts in the comparative information were reclassified to the relevant sections in the financial statements for the current period. 2. Revenue Three months Year ended ended March 31 December 31 (Unaudited) (Unaudited) (Audited) NIS million NIS million NIS million Fixed-line telephony Internet - infrastructure Transmission and data communication Other services 70 68 9 Condensed Separate Interim Financial Information as at March 31, 2012 (Unaudited) 3. General and operating expenses Year Three months ended ended March 31 December 31 (Unaudited) (Unaudited) (Audited) NIS million NIS million NIS million Interconnectivity and payments to communication operators 75 79 * General and marketing expenses** 8 47 * Terminal equipment and materials 24 22 89 Maintenance of buildings and sites 63 62 Services and maintenance by sub-contractors 20 20 76 Vehicle maintenance expenses 19 21 78 Royalties and others 28 20 76 * Reclassified ** See Note 12.2 to the consolidated financial statements with regard to a settlement arrangement between the Company and the Ministry of Communications concerning the State of Israel government authorities claim for payment of frequency fees in Judea, Samaria and Gaza. Following the settlement, in the reporting period, the Company reduced liabilities for frequency fees and decreased operating and general expenses by NIS 37 million and financing expenses by NIS 13 million. 4. Contingent liabilities During the normal course of business, legal claims were filed against the Company or there are pending claims (“in this section: “Legal Claims”). In the opinion of the Company's management, based, inter alia, on legal opinions as to the likelihood of success of the claims, the financial statements include appropriate provisions in the amount of NIS 157 million, where provisions are required to cover the exposure arising from such legal claims. In the opinion of the Company's managements, the amount of additional exposure, as of March 31, 2012, due to claims filed against the Company on various matters and which are unlikely to be realized, is NIS 2.1 billion with an additional amount of NIS 621 million for claims which at this stage cannot yet be assessed (of which NIS 361 million is for claims filed against the Company and other related companies, without details concerning the amount claimed from each of the defendants). The foregoing amounts are linked to the CPI and are before the addition of interest. In addition, there are other claims for which the Company has additional exposure beyond the aforesaid, which cannot be quantified as the exact amount of the claim is not stated in the claim. For further information pertaining to contingent liabilities see Note 5 to the consolidated statements, contingent liabilities. 10 Condensed Separate Interim Financial Information as at March 31, 2012 (Unaudited) 5. Material agreements and transactions with investees during the reporting period and thereafter On March 29, 2012 the Company provided a loan in the amount of NIS 440 million for Pelephone Communications Ltd. ("Pelephone"). The loan bears fixed annual interest of 5.7%. The loan will be repaid in ten equal annual installments commencing March 15, 2013. On March 29, 2012 the Company provided a loan in the amount of NIS 40 million for Bezeq International Ltd. ("Bezeq International"). The loan bears fixed annual interest of 4.7%. The loan will be repaid in five equal annual installments commencing March 15, 2013. On January 17, 2012 the Company provided a loan in the amount of NIS 3 million for Bezeq Online Ltd. ("Bezeq Online"). The loan bears fixed annual interest of 4.2%. The loan will be repaid in ten equal annual installments commencing January 17, 2013. In February 2012 Stage One Venture Capital Fund (Israel) L.P. ("the Fund") signed an agreement to sell its entire holding in Traffix Communications Systems Ltd. In March 2012 the Company received its share in the profits of the Fund, in an amount of NIS 80 million.The profits from the sale are included in the profits of equity accounted investees, and taxed in the Company. Consequently, the tax expenses include tax expenses for these profits. On May 2, 2012 the board of directors of Pelephone resolved to distribute a dividend in the amount of NIS 466 million in May 2012. On May 3, 2012 the board of directors of Bezeq International resolved to distribute a dividend in the amount of NIS 90 million in May 2012. 11
